     Case 4:20-cv-01542-KOB-HNJ Document 10 Filed 05/19/21 Page 1 of 2                    FILED
                                                                                 2021 May-19 AM 11:18
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

KEITH ANTWON ALEXANDER,                   )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )   Case No. 4:20-cv-01542-KOB-HNJ
                                          )
JEFFERSON DUNN, et al.,                   )
                                          )
       Defendants.                        )
                                          )

                                     ORDER
      The magistrate judge entered a report on April 22, 2021, recommending that

the court dismiss without prejudice all claims in this action pursuant to 28 U.S.C. §

1915A(b)(1) for failing to state a claim upon which relief can be granted EXCEPT

the plaintiff’s Eighth Amendment excessive force and supervisory liability claims

against defendants Gadson, two unknown segregation officers, Dunn, Culliver,

Gordy, and Pickens. (Doc. 9). The magistrate judge further recommended that the

plaintiff’s remaining claims be referred back to the magistrate judge for further

proceedings. (Doc. 9). Although the magistrate judge advised the plaintiff of his

right to file specific written objections within 14 days, the court has received no

objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the
     Case 4:20-cv-01542-KOB-HNJ Document 10 Filed 05/19/21 Page 2 of 2




magistrate judge’s report and ACCEPTS his recommendation.           The court

DISMISSES all of the plaintiff’s claims WITHOUT PREJUDICE pursuant to 28

U.S.C. § 1915A(b)(1) EXCEPT his Eighth Amendment excessive force and

supervisory liability claims against defendants Gadson, two unknown segregation

officers, Dunn, Culliver, Gordy, and Pickens. The court further ORDERS that the

remaining claims against these defendants are REFERRED to the magistrate judge

for further proceedings.

      DONE and ORDERED this 19th day of May, 2021.




                                    ____________________________________
                                    KARON OWEN BOWDRE
                                    UNITED STATES DISTRICT JUDGE




                                       2
